Citation Nr: 0609235	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  05-37 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel









INTRODUCTION

The veteran had active service from July 1974 to March 1982 
with 22 years, four months, and 27 days of prior active 
service.  

This appeal arises from a January 2005 rating decision of the 
St. Louis, Missouri Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on November 4, 2004 to the present 
time, the veteran's service connected PTSD is productive of 
no more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
evaluation for PTSD, effective from the November 4, 2004 date 
of claim, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA psychiatric examination in December 2004, the examiner 
noted that the veteran's claims folder had been reviewed.  
The veteran had daily intrusive thoughts of combat that 
caused psychological distress.  At times, stress turned to 
grief over some combat events.  He had frequent dreams and 
once or twice a month he had severe nightmares.  He also 
experienced flashbacks.  He avoided talking about service, 
and he avoided activities such as the news that could cause 
significant psychological distress.  He had a loss of 
interest in activities such as hunting and fishing, but he 
recently took up golf.  He was distant and cut off from 
people.  He had some emotional numbing.  He had some 
difficulty falling asleep and staying asleep.  Anger had been 
an ongoing problem, but he had learned to control his anger 
to some degree.  He was able to concentrate on some things.  
He was very aware of his surroundings.  He had a moderate 
level of startle response.  

The veteran, in past employment, had not experienced 
difficulty functioning.  He had no support system or much 
contact with people beyond two children who lived in the area 
and he tended to stay to himself.  His wife had died in 2004.  
He had had no psychiatric treatment or medications.  He 
needed no assistance with the activities of daily living.  
The veteran was in the service for more than 30 years and he 
worked with the post office after service for four years.  
His PTSD did not cause him to miss work or impair his ability 
to function at work.  The examiner opined that as the veteran 
grew older his defenses were not as strong and that PTSD 
would now make it difficult for the veteran to return to a 
work setting.  A combination of PTSD and a short temper would 
make it difficult for the veteran to maintain gainful 
employment.  

On evaluation, the veteran was appropriately dressed and 
groomed.  He exhibited no bizarre behavior.  Eye contact was 
appropriate.  The veteran was fully cooperative and the 
information he supplied appeared to be reliable.  Speech was 
of normal tone, volume, and pacing.  Thought processes 
revealed no looseness of association or flight of ideas.  
Affect was appropriate and his mood was mildly dysphoric.  
There were no hallucinations and the veteran was gaining 
insight into his PTSD condition.  The veteran was oriented to 
time, person, place, and situation.  Sensorium was clear.  
Recent and remote memory were intact with the exception of 
some hazy memories of combat.  There were no vegetative signs 
of major depression.  He was not a danger to self or to 
others.  Psychological testing was not indicated.  The 
diagnosis was PTSD and a Global Assessment of Functioning 
(GAF) score of 52 was assigned indicating a moderate level of 
symptomatology.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2005). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

Although not all of the symptoms for a 50 percent evaluation 
as enumerated under DC 9411 are present in the veteran's 
case, the Board finds that the evidence of record more nearly 
approximates the criteria necessary for the assignment of a 
50 percent evaluation for the veteran's service connected 
PTSD.  

There is evidence of occupational and social impairment with 
reduced reliability and productivity primarily due to PTSD 
symptoms.  These symptoms include daily intrusive thoughts, 
severe nightmares, flashbacks, a significant loss of interest 
in social activities or contact with people other than his 
children, some sleep disturbance, anger, and startle 
response.  

Significantly, the VA examiner opined that PTSD symptoms 
would now make it difficult for the veteran to return to a 
work setting or maintain gainful employment.  Except for two 
of his children, the veteran suffered from significant social 
isolation.  A GAF score of 52 was assessed indicating the 
presence of moderate symptoms in an individual who would have 
a moderate level of difficulty in social or occupational 
functioning as in someone with few friend and one who would 
have conflicts with co-workers or peers.  In sum, the above 
symptoms and the assessment of social and industrial 
impairment resulting from PTSD more nearly equate to a 50 
percent disability evaluation.

On the other hand, the Board finds that the veteran clearly 
does not meet the criteria for the next higher rating of 70 
percent disabling.  The record does not show evidence of 
deficiencies in most areas such as work, family relations, 
judgment, thinking or mood.  To the contrary, the veteran had 
been married to the same spouse for 46 years before her 
recent death.  The veteran has a good relationship with his 
children.  

Following separation from service, the veteran worked for 
four years with the post office.  While the veteran would 
experience greater difficulty in a current work setting, 
there is no evidence that work would be precluded.  
Diagnostic Code (DC) 9411 lists a number of symptoms that are 
indicative of an individual who exhibits social and 
industrial impairment at the 70 percent level.  There is no 
evidence that the veteran manifests most of these symptoms 
and the evidence shows that some of the symptoms that are 
manifest are present to a limited degree.  On examination in 
December 2004, there was no evidence of suicidal ideation 
(the veteran was not a danger to self or others), there was 
no evidence of obsessional rituals which interfere with 
routine activities (the veteran needed no assistance with 
daily activities as he maintained his own home and affairs); 
the veteran's speech was not intermittently illogical, 
obscure, or irrelevant (on examination speech was of normal 
tone, volume, and pacing); there was no evidence of panic or 
more than mild depression which did not affect his ability to 
function independently; there was no evidence of neglect of 
personal appearance and hygiene as the veteran was 
appropriately dressed and groomed; and there was no evidence 
of spatial disorientation.  The veteran had exhibited some 
impaired impulse control and anger.  Thus, while there is 
evidence of ongoing problems with impaired impulse control 
and unprovoked irritability, these symptoms are not manifest 
to a severe degree. 

Once again, it is noted that a GAF score of 52 was assigned 
on VA examination in December 2004 which shows the presence 
of moderate symptoms (e.g. flat affect, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g. few friends, conflicts with peers or co-
workers).  It is clear, based on the above-discussed evidence 
regarding the veteran's social and industrial adaptability, 
that the GAF score of 52 fails to demonstrate a level of 
disability beyond that which is contemplated by a 50 percent 
disability evaluation.  The uncontroverted evidence shows 
that the veteran maintains his own home and he has a close 
association with his children.  He also engages in limited 
outside functions such as the fact that he had recently 
taken-up the game of golf.  Thus, the evidence underscores 
moderate not severe impairment due to PTSD symptoms, and 
supports a 50 percent not a 70 percent disability evaluation.  
Accordingly, the Board finds that the evidence supports the 
assignment of a 50 percent evaluation, but no more, from the 
date of the claim on November 4, 2004.  As this determination 
encompasses the entire period of time under adjudication, 
additional inquiry under Fenderson is not indicated.  

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2005).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 70 percent rating is assignable 
when symptoms of a mental disorder cause occupational and 
social impairment with deficiencies in most areas, but the 
medical evidence does not show the presence of deficiencies 
in most areas in this case (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized nor has his psychiatric disability resulted in 
marked interference with employment.  There is no evidence 
that the impairment resulting from PTSD warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by this new 50 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in December 2004 prior to the initial unfavorable AOJ 
decision in January 2005.  To the extent that there was any 
defect in the December 2004 notice, it was augmented by the 
September 2005 statement of the case.  Therefore, there is no 
prejudice to the veteran. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in December 2004 as well as a 
statement of the case in September 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability(ies) on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As service 
connection as been granted for PTSD, the claim of service 
connection has been substantiated, and any deficiency in the 
notice of the service connection claim is not prejudicial to 
the veteran.  Moreover, the veteran has been notified 
concerning the evidence needed to show entitlement to a 
higher degree of disability.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran has not received any 
treatment for the service connected PTSD and he has not 
requested a personal hearing in support of his claim.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in December 2004.  The Board finds that 
the evidence currently of record is adequate to fully and 
fairly evaluate the veteran's appeal under 38 C.F.R. § 3.159 
without affording the veteran another VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the 


veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

From November 4, 2004, entitlement to a 50 percent rating for 
the service connected PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


